DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 

    PNG
    media_image1.png
    320
    106
    media_image1.png
    Greyscale
Claim Interpretation
In independent claim 1 the claim establishes a named element called “at least one first arm” composing “two first arm” that extends across the ring structure.  Claim 1 bounds is inclusive “comprising” of two 1st arms, but may comprise of more 1st arms. In claim 1, the 2nd arm are not required to have an end point at the center of the body. The recitation of a slots “being angled” with regards to the center of the body, the center of the body is understood as referring to the vertex point where an angle measurement is to be made from to the a center of the body. The claim is center of the body is broadly understood as a center region and not as a geometric center.
Claim 9 recites “first straight arms” (note the use of “s” as a plural form of “arm”) which is interpreted as a plurality of arms, i.e. two or more arms.
Claim 15, recites “two first arms or more central arms”. 
The term “arm” which are “extending straight across the ring structure” is read in its broadest reasonable interpretation to define a linear element extending as a continuous segment with its opposing end points located at the ring.  However a 1st arm does not preclude that other arms may cross the 1st arm element.

    PNG
    media_image2.png
    465
    990
    media_image2.png
    Greyscale

It is noted Applicants instant specification and depicted drawing figures show different embodiments which refer to 1st arm and 2nd arm. In this context the term “arm” is taken as a broad breadth of scope to the interpretation of an “arm”. 
    PNG
    media_image3.png
    468
    1038
    media_image3.png
    Greyscale


Absent any clear claim language of a particular geometric definition of a “side” the term is read in its broadest reasonable interpretation to include a top-side, bottom-side, right-side, left-side, outer-side, central-side, front-side, back-side... etc.

    PNG
    media_image4.png
    547
    1058
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and its dependent claims, refers to a slot angle relative to the “an axis through a center of the body”.   Since the slot 2-d area has not established any clear bounding line segments which would help define the line segments defining the slot angle, a slot being angled to a center point or center region cannot be clearly determined.

Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3-12 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Murphy (US 1113041)


The MURPHY reference reads upon the claims 1-9, when the term “arm” is as read as an elongated member whereby the reference as shown anticipates the following.
Regarding claim 1.    (Currently Amended) A pre-mixer for mixing fluid flow in a pipeline, comprising:
	a body (generally the entire device) having
	 a ring structure;  
	two first arm, each first arm extending straight across the ring structure, 
		with opposing ends connecting to the ring structure,
	two or more second arms (see markup 2nd arms generally L-shaped like arm) 
		extending from the ring structure to a side of each first  arm facing the ring structure, 
	thereby forming a plurality of slots, each slot being angled (see markup figure) with respect to an axis passing through a center of the body.

    PNG
    media_image5.png
    787
    749
    media_image5.png
    Greyscale


Regarding claim 3 note that one or more sides of the plurality of slots is straight (i.e. a straight radial edge), wavy, or a curved (i.e. arc edge).
Regarding claim 4 note that one or more slots comprise a chamfer extending from a first side of the body to a second side of the body (see the side surfaces of the arms which make the slot which makes an angled orientation of the side to the ring body)
Regarding claim 5, note that the one or more slots comprise a lip or flap that curves inwardly from a side of the body (see the angled side surfaces the 1st arm(2), 2nd arm(s) which make up the of the body.
Regarding claim 6, note that a first set of said plurality of slots are oriented at a different angle that a second set of said plurality of slots. (see the different orientation of the slots which lie in differently oriented polar coordinate angle orientations from the center about the outer ring at different ’clock positions)
Regarding claim 7: Note the use of the prior art device would inherently utilize a manipulation step where a method of mixing fluid flow within a fluid flow pipeline comprising mixing a fluid within the fluid flow pipeline with a pre-mixer according to Claim 1.
Regarding claim 8. :  Note that the plurality of second arms further comprising two third arms extending between opposing sides of said two first arms.  (i.e. above and below at the 2 o’clock and 8 o’clock positions seen in fig 7)






Claim(s) 9-19 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by GOEBEL et al (US 6615872)
The GOBEL reference shows:
Regarding claim 9, the reference show (which is capable to perform as) a pre-mixer for mixing fluid flow in a pipeline, comprising: 
	a body (entire device) having a ring structure;

    PNG
    media_image6.png
    614
    929
    media_image6.png
    Greyscale
	 first straight arms extending across the ring structure, opposing ends of the first arms connecting to the ring structure (see markup figure); 
	a two or more second arms extending from the ring structure to a side of each first arm facing the ring structure, thereby forming a first set of slots (see markup figure); 

Regarding claim 10.  A pre-mixer according to Claim 9, wherein the two or more second arms are straight.  
Regarding claim 11/9 and 12/9, note the first set of slots are angled with respect to an axis passing through a center of the body (36), and that the second set of slots are angled with respect to an axis passing through a center (36) of the body.  
Regarding claim 13/9, note the first set of slots and the second set of slots each comprise a chamfer (via see the angled section in fig 4-5) extending from a first side (i.e. front side upper stream side) of the body to a second side (i.e. rear downstream side) of the body.  
Regarding claim 14/9, note the chamfer is curved (i.e. arc).   

Regarding claim set 15- 20,  the reference shows:  Regarding claim 15, the KOJIMA reference shows a pre-mixer (for mixing fluid flow in a pipeline), comprising: 
	a body having (see marked up figures 4-5)
	a ring structure; 
	two first straight arms extending across the ring structure, opposing ends of each first arm connecting to the ring structure; 
	a plurality of outer arms (see markup drawing), opposing ends of each outer arm extending from the ring structure to a side of a first arm facing the ring structure, thereby forming outer slots between the ring structure and the first arms; and
	 two or more central arms (see central arm identified in the markup) extending between opposed facing sides of the first arms, thereby forming inner slots between the two first arms.  

Regarding claim 16/15 and 17/15, note that the outer slots are angled with respect to an axis passing through a center of the body (see markup of figure 6 above), and also note that the inner slots are angled with respect to an axis passing through a center of the body.  
Regarding claim 18/15, note that the outer slots have a different angle than the inner slots with respect to an axis passing through a center of the body (se figure 6).  
Regarding claim 19/15, note that the outer slots and the inner slots each comprise a chamfer (see the angled rearward downstream surface side) extending from a first side (front) of the body to a second side (downstream) of the body, wherein the chamfer is curved (see fig 6).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over GOEBEL et al (US 6615872)
Regarding claim 20/19, note that the chamfer (i.e. angled cured surface) has a curvature that is relative to an inner pipe diameter into which the mixer is installed.   However is silent as to the particular choice of the curvature being of about 0.2% to 0.7% of an inner pipe diameter into which the mixer is installed.   Absent any criticality, it would have been obvious to modify the curvature of the chamfer to a near percentage of the inner pipe diameter of the pipeline shape in which in combination that the invention is to be used within so that it would better fit inside the pipeline for an efficient and effective construction quality of tolerance of fit inside the pipeline as a unified assembly, such a .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection in the interpretation of the corresponding elements of the prior art as applied to the newly presented amended language of straight elements of the instant claim(s) does not rely on the reference in the same manner as applied in the prior rejection of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of the cited reference in the PTO-892, the following reference are especially highlighted as examples of rings with 1st, 2nd, 3rd, outer, inner arm configurations.
    PNG
    media_image7.png
    520
    810
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1132
    701
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774